Title: To George Washington from Lund Washington, 12 March 1783
From: Washington, Lund
To: Washington, George


                        
                            Dr Sir
                            Mount Vernon March 12th 1783
                        
                        Your Letter of the 26th of February is at hand—perhaps my note at the bottom of my Specia Acct was not so
                            explanatory as it ought, but my meaning is that you are charged for 1727.2.5 Paper, which I said was the ballance due in
                            Paper money, in the same proportion Hooe charges me for a Ballance of £13443.2.6. Hooe had no acct against you, his acct
                            was kept against me, but the money I had of him was for your Use—and I pd him for his £13443.2.6—£171.5.7 Specia—we
                            shall soon now I hope get all our wheat in to the Mill, you shall then be informd how much was made the two last years, but
                            as I have told you, you will find the Crops were Short—Superfine Flour, and that of the Best Quality has been the only
                            kind of Flour we coud sell our course flour generally lay on Hand until it was sour’d & Spoil’d, and then it was
                            given to the Negroes, Stock, or one way or another it turnd out no profit. I shoud have been happy & well pleased
                            if our Crops had been larger and that they were not, has often given me pain, God grant we may make a Crop this present
                            year—Cou’d I have got a Market for Corn in time I shoud have sold much more annually then has been sold, but when Corn
                            Stands on Hand and there is no Sale for it, it is generally expended & you cannot well tell how—I said we did not
                            make more Corn last year than will be Used, perhaps I might be wrong but there will be no great deal for sale—what ever
                            there is shall be sold to the best advantage.I am endeavouring to purchase Wheat, but the thought of peace keeps those who
                            have it rather backward in sellg—yet I expect to get it at 4/ ⅌ Bushel.
                        on Thursday last Custis’s Horses were offerd for Sale, one half of the purchase money to be pd down the other
                            half in six months there were at the Sale about 20 gentlemen—Leonidas was set up, no one makeg a bid—I bid for him £200
                            after findg no one woud bid for him—I then put up a young mare two years old next spring, I thought every one wanted her
                            She was bid up as high as £25—I bid £30—the Cry was we have no money sell for Credit—findg they woud not sell for any
                                    part ready Money—I offerd the said Colt—on Six Months Credit—She was soon
                            run up to £75—I bid £80—and there was no more bid for her, I then set up another of the same kind & Blood, she was
                            cryd out to me for £120—After this I sold one of the above Colts for £150—to be pd in Six Months I sold this Colt for the
                            Benefit of the Estate and not for my own advantage, there was a Mare with foal sold for £45—& a mare Colt one year
                            old, in the spring sold for £31—these were all I coud sell—Mr Dandridge wrote me to take one of the Horses on your Acct
                            and to sell the others but as I cannot sell them,And I judge from his Letters that he wishes you to have them, unless one
                            of them coud be Sold to advantage.I have brought both Horses here, and wrote to him that I meant to take the young Horse
                            on your Acct agreeable to his orderand the Other Leonidas, I supposed he woud wish me to take also as he coud not be
                            sold, that I shoud immediately Advertise him to Cover, and beg’d he woud let me know immediately whether he was to be
                            yours or to belong to the Estate. I also told him that I meant to purchase one of the two young mares myself—that I had
                            sold one of them at private sale for £150—and desired him to say what I was to give for the others—I pay ready
                            money, because the Estate owes me the Money—they were both cry’d out to me for £200 therefore I think I shoud not pay more
                            then £100 for one of them—but he may fix the price. I think I explaind to you in my first Letter on the subject that the
                            Elder of Clevelands Colts had a Hurt on his ancle that caused it to be larger then the other, but that Cleveland
                            possitively asserted it woud never cause him to be lame, that I had twice run him, and I never had discover’d any
                            appearance of Lameness nor did I beleive he woud be lame with it—you then write to me and tell me if they are so &
                            so (giveg the most perfect discription of a fine Horse) I may take them giveg Poseys & Notes of Hand for them then say
                            notwithstandg all you have said, if they promise to make such Horses as the one—you have, take them, I thought they woud
                            make such Horses and took them all Hurts are Eye sores, and where one ancle is larger than the other it must be so, if you
                            do not desire him, I shall be very Sorry I was mention’d the Horse to you.Mrs Washington has several times pressd me to
                            purchase that Horse, she has heard Cleveland speak of the Hurt—he will be a very fine Horse, the ancle excepted and that
                            will never be seen when he is in motion—I shall give Bishops Daughter the gown in your name which I expect will give the
                            family great pleasure—she is now a wife to Thos Green—Mr Dulany says however desirous he may be to get Dows Land by
                            exchange he will not Rent it, he cannot afford it he says—My Compliments to Mrs Washington tell her that man who lives
                            with Dulany and who she wanted as a House Keeper will come and live with her the first of May the Man has been here he
                            appears to be a very Modest well behaved man he says by May we shall know whether we are to have peace or war and he shall
                            better tell what to ask—Dulany recommended him, & in his Letter said the Mans terms’ was £30 pr year with two
                            suits of Cloath. Am Dr Sir your affectionate Hbl: servt
                        
                            Lund Washington
                        
                    